Carter and Stone, JJ., specially concurring: Under repeated decisions of this court on similar, if not identical, questions raised here, we'think the judgment of the lower court on this, a collateral attack, must be affirmed. We reach this conclusion with reluctance, because we are firmly convinced that the injunction order entered was entirely too sweeping in its provisions, particularly the provision enjoining the appellants, or those associating'with them, from interfering or attempting to hinder the appellee froih carrying on its business in the usual and ordinary way. It is difficult to conceive of a strike without some damage occurring to the parties in the dispute. Even if the strikers commit no physical violence, the striking employees always plan and intend to deprive the employers of their labor, and in so doing they necessarily unsettle the work of the employers, and, in most instances, in so doing thereby cause damage. This court has said in Illinois Malleable Iron Co. v. Michalek, 279 Ill. 221, that it must be conceded, in a strict sense, any action taken by the strikers whatever, such as merely passively staying away from their employment, would to some extent be an injury to the employer. Courts cannot by writ of injunction prevent employees from striking. Kemp v. Division 241, 255 Ill. 213. Had there been a direct appeal from the decretal order restraining the appellants from interfering or attempting to hinder appellee from carrying on its business in the usual and ordinary way, without question this court would be compelled to modify such restraining order. Furthermore, we are disposed to think that the restraining order is too broad'in its phraseology in reference to picketing appellee’s place of business, but in view of our conclusion that these questions were not raised in a direct proceeding and can not be raised in a collateral attack on a decretal order we do hot deem it necessary to discuss this question at length. ' We cannot agree with the .argument of counsel that because the restraining injunctional order is too broad it furnishes an excuse for violating any part of the injunction. Where an injunctional order is absolutely void for want of power in the court, a party may refuse to obey it on the ground that it was improperly and erroneously made. The superior court of Cook county has the power, under the statute, to grant writs of injunction, and the power to grant the writ in this particular case was conferred by the filing of the bill. It has long been the settled rule of law in this court that appellants cannot attack collaterally any portion of this restraining order because it contained erroneous provisions such as those here 'referred to. Barnes & Co. v. Typographical Union, 232 Ill. 402; Clark v. Burke, 163 id. 334; Christian Hospital v. People, 223 id. 244; Loven v. People, 158 id. 159; Leopold v. People, 140 id. 552.